This is an original proceeding in habeas corpus filed by petitioner in which he alleges, in substance, that he is unlawfully restrained by the state penitentiary. That he was convicted on a charge of murder caused by a criminal operation. That he appealed from such conviction to this court and the judgment was affirmed. Davis v. State, 30 Okla. Cr. 61,234 P. 787. Petitioner alleges he is not guilty of the offense charged. He makes no claim that the trial court was without jurisdiction or that there was any lack of due process of law. *Page 381 
The office of the writ of habeas corpus is not to determine the guilt or innocence of a prisoner but the purpose is to determine if the prisoner is restrained by due process of law. If this were not so, then a criminal case would never end, but after trial and conviction the court would be called upon to again try the issues by habeas corpus. Since no question is presented which may be raised in an action of this kind, the writ is denied.